DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. (US PG Pub 2010/0203240; hereafter ‘240).
Claim 5: ‘240 is directed towards a lens manufacturing method (title), comprising: 
dropping a coating liquid (Fig. 1 and ¶ 28) including a resin (¶ 96) onto a lens surface of a lens body made of a resin (¶ 94),the lens surface being on one side of the lens body (Figs. 1-3) and the lens body being retained in a stationary state (¶ 84), and maintaining the stationary state until the coating 
removing an excess of the coating liquid from the lens surface by rotating the lens body around a predetermined rotational axis and forming a film of the coating liquid on the lens surface (¶ 46), the film becoming a covering layer (the film covers the surface and thus is a covering layer)
Claim 6: The lens manufacturing method according to claim 5, wherein in the dropping of the coating liquid, the stationary state is maintained until the coating liquid reaches a whole of the outer edge (¶ 84).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘240 as applied above, and further in view of Beinat et al. (US PG Pub 2007/0166522; hereafter ‘522).
Claim 7: ‘240 discloses that the it is known in the art to apply anti-reflective layers to optical articles (¶ 2).
‘240 does not provide details regarding the application of an AR layer or the position of such a layer.
However, ‘522, which is also directed towards optical articles (title) teaches applying a primer coating (i.e. a covering layer which acts as a buffer because it lies between the lens and the AR coating) to a lens followed by an AR coating (¶s 43, 45, 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘522 into the process of ‘240 such that an AR layer is formed on the covering layer (primer layer) on the concave side of the lens because it is recognized in the art to form AR layers on the concave side of the an optical article and thus an AR layer on the concave side of the lens on the primer layer would have predictably been a suitable configuration for the AR coated lens of ‘240.
Claim 8: ‘522 teaches that the AR coating can be deposited by a vapor evaporation method (¶s 114-115).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the AR coating by vapor evaporation because it is an art recognized method of applying said film and thus would have predictably formed the desired film in the process. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of copending Application No. 16/493771 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 & 6 are permutations and combinations of claims 10-18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7 & 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of copending Application No. 16/493771 in view of ‘522. As discussed above, ‘522 teaches that it is known in the art to recognized in the art to apply AR coatings by vacuum evaporation and it would have been obvious to further apply the vacuum evaporated AR film to the lens of the copending because it is an art recognized coating which would have improved the lens.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujii et al. (US Patent 4,822,639) is considered pertinent because it is also directed towards spin coated films in which the substrate is kept stationary from the point of first application until the coating reaches an outer edge of the substrate and then the coating is spun to remove excess (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712